Exhibit 10.2
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
ATLANTA DIVISION

                   
IN RE: BEAZER HOMES USA, INC.
  )    
SECURITIES LITIGATION
  )    
 
  )              
This Document Relates To:
  )   Master File No:
 
  )   1:07-cv-725-CC
ALL ACTIONS
  )    
 
  )              

STIPULATION AND AGREEMENT OF SETTLEMENT
     This Stipulation and Agreement of Settlement (the “Stipulation”) is
submitted pursuant to Rule 23 of the Federal Rules of Civil Procedure. Subject
to the approval of the Court, this Stipulation is entered into among Lead
Plaintiffs, Glickenhaus & Co. and Carpenters Pension Trust Fund for Northern
California, on behalf of themselves and the Class (as hereinafter defined) and
(i) Defendant Beazer Homes (USA), Inc. (“Beazer”), (ii) Individual Defendants
Ian J. McCarthy (“McCarthy”), James O’Leary (“O’Leary”); Michael T. Rand
(“Rand”), and Michael H. Furlow (“Furlow”) (Beazer and the Individual Defendants
are collectively referred to hereinafter as the “Beazer Defendants”), and
(iii) Defendant Deloitte & Touche LLP (“Deloitte”) (Beazer, the Individual
Defendants and Deloitte are collectively referred to hereinafter as the
“Defendants”), by and through their respective counsel.

 



--------------------------------------------------------------------------------



 



     WHEREAS:
     A. The above-captioned action was initially filed in this Court on or about
March 29, 2007, and is hereinafter referred to as the “Action”;
     B. This is a federal securities fraud class action, and is currently
pending before Judge Clarence Cooper in the United States District Court for the
Northern District of Georgia. The causes of action asserted against Defendants
in this matter are founded, in whole or in part, on Sections 10(b), 20(a), and
20(A) of the Securities Exchange Act of 1934 (“Exchange Act”) and Rule 10b-5
promulgated thereunder;
     C. Lead Plaintiffs, Glickenhaus & Co. (an institutional investment advisor
firm) and Carpenters Pension Trust Fund for Northern California (a fund
providing retirement benefits for members of the United Brotherhood of
Carpenters and Joiners of America within the 46 Northern California Counties),
seek to represent a class of investors who purchased the securities of Beazer at
allegedly artificially inflated prices during the putative Class Period
(January 27, 2005 through May 12, 2008);
     D. Defendant Beazer, a Delaware corporation, is a large Atlanta-based
homebuilder that went public in 1994. Beazer offered mortgage services through a
wholly-owned mortgage origination subsidiary (“Beazer Mortgage”) until
February 2008;

- 2 -



--------------------------------------------------------------------------------



 



     E. The Amended and Consolidated Class Action Complaint for Violation of the
Federal Securities Laws, dated June 27, 2008 (the “Complaint”), alleges that
Lead Plaintiffs and other Class Members purchased the common stock of Beazer
during the Class Period at prices artificially inflated as a result of the
Defendants’ dissemination of materially false and misleading statements. The
Complaint asserts claims under Sections 10(b), 20(a), and 20(A) of the
Securities Exchange Act of 1934 (“Exchange Act”) and Rule 10b-5 promulgated
thereunder;
     F. The Defendants deny any liability in connection with the Action and the
claims asserted by Plaintiffs in the Complaint, and Deloitte specifically denies
any wrongdoing or liability with respect to each and all of the claims that were
alleged or could have been alleged by Lead Plaintiffs or Class Members,
including, but not limited to, all contentions concerning Deloitte’s conduct, as
well as contentions that such conduct constitutes wrongdoing or gives rise to
legal liability or has caused damages to Lead Plaintiffs or Class Members. This
Stipulation shall in no event be construed or deemed to be evidence of or an
admission or concession on the part of any Defendant with respect to any claim
or of any fault or liability or wrongdoing or damage whatsoever, or of any
infirmity in the defenses that the Defendants have asserted. The parties to this
Stipulation recognize, however, that the litigation has been filed by Plaintiffs
and defended by Defendants in good faith and with adequate basis in fact under
Federal Rule of

- 3 -



--------------------------------------------------------------------------------



 



Civil Procedure 11 and that the litigation is being voluntarily settled after
advice of counsel. This Stipulation shall not be construed or deemed to be a
concession by any Plaintiff of any infirmity in the claims asserted in the
Action;
     G. Plaintiffs’ Co-Lead Counsel have conducted an investigation relating to
the claims and the underlying events and transactions alleged in the Complaint.
Plaintiffs’ Co-Lead Counsel have analyzed the evidence adduced during pretrial
investigation and have researched the applicable law with respect to the claims
of Lead Plaintiffs and the Class against the Defendants and the potential
defenses thereto, and Plaintiffs have opposed Defendants’ motions to dismiss;
     H. With the assistance of retired Superior Court Judge Daniel Weinstein of
JAMS acting as a mediator, Lead Plaintiffs, by their counsel, have conducted
discussions and arm’s length negotiations with counsel for Defendants with
respect to a compromise and settlement of the Action with a view to settling the
issues in dispute and achieving the best relief possible consistent with the
best interests of the Class; and
     I. Based upon their investigation as set forth above, Plaintiffs’ Co-Lead
Counsel have concluded that the terms and conditions of this Stipulation are
fair, reasonable and adequate to Lead Plaintiffs and the Class, and in their
best interests, and have agreed to settle the claims alleged in the Action
pursuant to the terms and provisions of this Stipulation, after considering
(1) the substantial benefits that

- 4 -



--------------------------------------------------------------------------------



 



Lead Plaintiffs and the members of the Class will receive from settlement of the
Action, (2) the attendant risks of litigation, and (3) the desirability of
permitting the Settlement to be consummated as provided by the terms of this
Stipulation.
     NOW THEREFORE, without any admission or concession on the part of Lead
Plaintiffs of any lack of merit of the Action whatsoever, and without any
admission or concession of any liability or wrongdoing or lack of merit in the
defenses whatsoever by Defendants, it is hereby STIPULATED AND AGREED, by and
among the parties to this Stipulation, through their respective attorneys,
subject to approval of the Court pursuant to Rule 23(e) of the Federal Rules of
Civil Procedure, in consideration of the benefits flowing to the parties hereto
from the Settlement, that all Settled Claims (as defined below) as against the
Released Parties (as defined below) and all Settled Defendants’ Claims (as
defined below) shall be compromised, settled, released, and dismissed with
prejudice, upon and subject to the following terms and conditions:
CERTAIN DEFINITIONS
     1. As used in this Stipulation, the following terms shall have the
following meanings:
          (a) “Authorized Claimant” means a Class Member who submits a timely
and valid Proof of Claim form to the Claims Administrator.

- 5 -



--------------------------------------------------------------------------------



 



          (b) “Beazer Defendants” means Beazer and the Individual Defendants.
          (c) “Cash Settlement Amounts” means the sum of Twenty Nine Million
Five Hundred and Fifty Thousand Dollars ($29,550,000.00 US$) to be paid on
behalf of the Beazer Defendants by their directors’ and officers’ liability
insurance carriers, and the sum of Nine Hundred and Fifty Thousand Dollars
($950,000.00 US$) to be paid by Deloitte.
          (d) “Claims Administrator” means the firm of The Garden City Group,
Inc., which shall administer the Settlement.
          (e) “Class” means, for the purposes of this Settlement only, all
persons or entities who purchased the common stock of Beazer during the
Class Period. Excluded from the Class are the Defendants, members of the
immediate families (parents, spouses, siblings, and children) of each of the
Individual Defendants, all directors, officers, parents, subsidiaries and
affiliates of Beazer, all members, partners, principals and affiliates of
Deloitte, any person, firm, trust, corporation or entity in which any Defendant
during the Class Period had a controlling interest or which is related to or
affiliated with any of the Defendants, and the legal representatives, heirs,
successors in interest or assigns of any such excluded party. Also excluded from
the Class are any putative Class Members

- 6 -



--------------------------------------------------------------------------------



 



who exclude themselves by filing a request for exclusion in accordance with the
requirements set forth in the Notice.
          (f) “Class Member” means a member of the Class.
          (g) “Class Period” means, for the purposes of this Settlement only,
the period January 27, 2005 through and including May 12, 2008.
          (h) “Defendants” means Beazer, the Individual Defendants and Deloitte.
          (i) “Defendants’ Counsel” means the law firms of Cravath, Swaine &
Moore LLP and Troutman Sanders LLP for Defendants Beazer, McCarthy and O’Leary;
Rogers and Hardin LLP for Defendant Rand; Covington & Burling LLP and Hartman
Simons Spielman & Wood LLP for Defendant Furlow; and Sutherland Asbill & Brennan
LLP for Deloitte.
          (j) “Effective Date” means the date upon which the Settlement
contemplated by this Stipulation shall become effective, as set forth in ¶ 25
below.
          (k) “Final,” with respect to the Order and Final Judgment, means:
(a) if no appeal is filed, the expiration date of the time for filing or
noticing of any appeal from the Court’s Judgment approving the Settlement
substantially in the form of Exhibit B hereto, i.e. thirty (30) days after entry
of the Judgment; or (b) if there is an appeal, the date of final dismissal of
any appeal from the Judgment, or the final dismissal of any proceeding on
certiorari to review the Judgment; or (c)

- 7 -



--------------------------------------------------------------------------------



 



the date of final affirmance on an appeal of the Judgment, the expiration of the
time to file a petition for a writ of certiorari, or the denial of a writ of
certiorari to review the Judgment, and, if certiorari is granted, the date of
final affirmance of the Judgment following review pursuant to that grant. Any
proceeding or order, or any appeal or petition for a writ of certiorari
pertaining solely to any plan of allocation and/or application for attorneys’
fees, costs or expenses, shall not in any way delay or preclude the Judgment
from becoming Final.
          (l) “Gross Settlement Fund” means the respective Defendants’ Cash
Settlement Amounts, as defined in paragraph 1(c), plus any income or interest
earned thereon.
          (m) “Individual Defendants” means Ian J. McCarthy, James O’Leary,
Michael T. Rand, and Michael H. Furlow.
          (n) “Net Settlement Fund” has the meaning defined in ¶ 5 hereof.
          (o) “Notice” means the Notice of Pendency of Class Action and Proposed
Settlement, Motion for Attorneys’ Fees and Settlement Fairness Hearing, which is
to be sent to members of the Class substantially in the form attached hereto as
Exhibit 1 to Exhibit A.
          (p) “Order and Final Judgment” means the proposed order to be entered
approving the Settlement substantially in the form attached hereto as Exhibit B.

- 8 -



--------------------------------------------------------------------------------



 



          (q) “Order for Notice and Hearing” means the proposed order
preliminarily approving the Settlement and directing notice thereof to the Class
substantially in the form attached hereto as Exhibit A.
          (r) “Plaintiffs’ Counsel” means Plaintiffs’ Co-Lead Counsel and all
other counsel representing any Plaintiffs or Class Member in the Action.
          (s) “Plaintiffs’ Co-Lead Counsel” means the law firms of Bernstein
Liebhard LLP, Chitwood Harley Harnes LLP and Milberg LLP.
          (t) “Publication Notice” means the summary notice of proposed
Settlement and hearing for publication substantially in the form attached as
Exhibit 3 to Exhibit A.
          (u) “Released Parties” means any and all of the Defendants; Beazer and
any of its past, present, and future direct or indirect parent companies,
subsidiaries, subcontractors, divisions, affiliates, predecessors, successors,
partners, principals, members, managers, attorneys, administrators, auditors,
investment advisors, officers, directors, trusts, accountants, employees,
stockholders, owners, agents, subrogees, insurers, reinsurers, servants,
representatives, heirs, executors, personal representatives, legal
representatives, transferees and assignees, and successors in interest of
assigns; Deloitte & Touche LLP, Deloitte LLP (formerly known as Deloitte &
Touche USA LLP), Deloitte Consulting LLP, Deloitte Financial Advisory Services
LLP, Deloitte Tax LLP,

- 9 -



--------------------------------------------------------------------------------



 



Deloitte Services LP, and any of their past, present, and future direct or
indirect parent companies, subsidiaries, subcontractors, divisions, affiliates,
predecessors, successors, partners, principals, members, managers, attorneys,
administrators, auditors, investment advisors, officers, directors, trusts,
accountants, employees, stockholders, owners, agents, subrogees, insurers,
reinsurers, servants, representatives, heirs, executors, personal
representatives, legal representatives, transferees and assignees, and
successors in interest of assigns; the Individual Defendants’ legal
representatives, heirs, successors in interest, or assigns; and any person,
firm, trust, corporation, officer, director or other individual or entity in
which any of the foregoing persons or entities has a controlling interest or
which is related to or affiliated with any of them, and any and all persons
natural or corporate in privity with them or acting in concert with them or any
of them. The Released Parties are express third-party beneficiaries of this
Stipulation and Agreement of Settlement.
          (v) “Settled Claims” means any and all claims, debts, suits, demands,
rights or causes of action or liabilities, dues, sums of money, accounts, bonds,
bills, covenants, contracts, controversies, agreements, promises, judgments,
variances, executions, obligations, demands, rights, liabilities, losses, fees,
and costs of any kind, nature and/or description whatsoever (including, but not
limited to, any claims for damages, interest, attorneys’ fees, expert or
consulting fees, and

- 10 -



--------------------------------------------------------------------------------



 



any other costs, expenses or liability whatsoever), whether based on federal,
state, local, statutory or common law or any other law, rule or regulation,
whether fixed or contingent, accrued or un-accrued, liquidated or un-liquidated,
at law or in equity, matured or un-matured, suspected or unsuspected, contingent
or non-contingent, whether or not asserted, threatened, alleged or litigated, at
law, equity or otherwise, including without limitation, claims for contribution
or indemnification, or for costs, expenses (including, without limitation,
amounts paid in settlement) and attorneys’ fees, claims for negligence, fraud,
breach of fiduciary duty, or violations of any federal, state or local statutes,
common law, rules or regulations, that now exist or heretofore existed, whether
class or individual in nature, including both known claims and Unknown Claims,
(i) that have been asserted in this Action by the Class Members or any of them
against any of the Released Parties, (ii) that could have been asserted in any
forum by the Class Members, now or in the future, or any of them against any of
the Released Parties that relate to, or that in any way arise out of, or are
based upon, the allegations, transactions, facts, matters or occurrences, acts,
disclosures, statements, representations, omissions, or failures to act
involved, set forth, or referred to in the Complaint, and that relate to the
purchase, sale or other disposition of shares of the common stock of Beazer
during the Class Period, or (iii) that relate to the purchase, sale or other
disposition of shares of the common stock of Beazer during

- 11 -



--------------------------------------------------------------------------------



 



the Class Period. “Settled Claims” does not mean or include the derivative
claims asserted in In re Beazer Homes USA, Inc. Derivative Litigation, Civil
Action No. 1:07-CV-842-CC (N.D. Ga.), or claims, if any, against the Released
Parties arising under the Employee Retirement Income Security Act of 1974, 29
U.S.C. § 1001, et seq. (“ERISA”).
          (w) “Settled Defendants’ Claims” means any and all claims, rights or
causes of action or liabilities whatsoever, whether based on federal, state,
local, statutory or common law or any other law, rule or regulation, including
both known claims and Unknown Claims, that have been or could have been asserted
in the Action or any forum by the Defendants or any of them or the successors
and assigns of any of them against any of the Lead Plaintiffs, other
Class Members or their attorneys, which arise out of or relate in any way to the
institution, prosecution, or settlement of the Action (except for claims to
enforce the Settlement).
          (x) “Settlement” means the settlement contemplated by this
Stipulation.
          (y) “Unknown Claims” means any and all Settled Claims which any Lead
Plaintiff or Class Member does not know or suspect to exist in his, her or its
favor at the time of the release of the Released Parties, and any Settled
Defendants’ Claims which any Defendant does not know or suspect to exist in his,

- 12 -



--------------------------------------------------------------------------------



 



her or its favor, which if known by him, her or it might have affected his, her
or its decision(s) with respect to the Settlement. With respect to any and all
Settled Claims and Settled Defendants’ Claims, the parties stipulate and agree
that upon the Effective Date, the Lead Plaintiffs and the Defendants shall
expressly waive, and each Class Member shall be deemed to have waived, and by
operation of the Judgment shall have expressly waived, any and all provisions,
rights and benefits conferred by any law of any state or territory of the United
States, or principle of common law, which is similar, comparable, or equivalent
to Cal. Civ. Code § 1542, which provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
Lead Plaintiffs and Defendants acknowledge, and all other Class Members by
operation of law shall be deemed to have acknowledged, that the inclusion of
“Unknown Claims” in the definition of Settled Claims and Settled Defendants’
Claims was separately bargained for and was a key element of the Settlement.

- 13 -



--------------------------------------------------------------------------------



 



SCOPE AND EFFECT OF SETTLEMENT
     2. The obligations incurred pursuant to this Stipulation shall be in full
and final disposition of the Action and any and all Settled Claims as against
all Released Parties and any and all Settled Defendants’ Claims.
     3. (a) Upon the Effective Date of this Settlement, Lead Plaintiffs and all
the other members of the Class on behalf of themselves, their heirs, executors,
administrators, predecessors, successors and assigns, shall, with respect to
each and every Settled Claim, release and forever discharge, and shall forever
be barred and enjoined from initiating, continuing, filing or otherwise
prosecuting, any Settled Claims against any of the Released Parties, whether or
not Lead Plaintiffs and Class Members have executed and delivered a Proof of
Claim, participated in the Settlement, filed an objection to the Settlement, the
Proposed Plan of Allocation, or any application by Lead Plaintiffs’ counsel for
an award of Attorneys’ Fees and Expenses, and whether or not the claims of such
Class Members have been approved or allowed. Nothing herein shall, however, bar
any action or claim to enforce the terms of this Stipulation and Agreement of
Settlement or the Order and Final Judgment.
          (b) Upon the Effective Date of this Settlement, each of the
Defendants, on behalf of themselves, their heirs, executors, administrators,
predecessors, successors and assigns, and the other Released Parties, shall
release

- 14 -



--------------------------------------------------------------------------------



 



and forever discharge each and every of the Settled Defendants’ Claims, and
shall forever be enjoined from prosecuting the Settled Defendants’ Claims
against Lead Plaintiffs, all other Class Members and their counsel. Nothing
contained herein shall, however, bar any action or claim to enforce the terms of
this Stipulation and Agreement of Settlement or the Order and Final Judgment.
THE SETTLEMENT CONSIDERATION
     4. As consideration for the release of the Settled Claims, Defendants shall
pay, and/or, with respect to the Beazer Defendants, cause their insurers to pay,
their respective Cash Settlement Amounts, as defined in paragraph 1(c), into
escrow for the benefit of Plaintiffs and the Class, within eleven (11) business
days of entry of an Order for Notice and Hearing, substantially in the form
annexed hereto as Exhibit A. The payments shall be made to the “Beazer Homes
Securities Litigation Settlement Fund,” which has been assigned IRS Taxpayer
Identification Number 26-4730772, in accordance with wire instructions to be
sent to Defendants’ Counsel by Plaintiffs’ Co-Lead Counsel prior to the entry of
the Order for Notice and Hearing, or by check payable to the “Beazer Homes
Securities Litigation Settlement Fund.” Upon deposit of any of the Cash
Settlement Amounts into escrow, the Cash Settlement Amounts and any income or
interest earned thereon shall be the “Gross Settlement Fund.” In no event shall
the Defendants or their insurers be required to pay any amounts, other than
specified in this

- 15 -



--------------------------------------------------------------------------------



 



paragraph and in paragraph 1(c), including without limitation, payment to the
Class Members of their attorneys’ fees or reimbursement of any other expenses.
     5. (a) The Gross Settlement Fund, net of any Taxes (as defined below) on
the income thereof, shall be used to pay (i) the Notice and Administration Costs
referred to in ¶¶ 6-7 hereof, (ii) the attorneys’ fee and expense award referred
to in ¶ 8-9 hereof, and (iii) the remaining administration expenses referred to
in ¶ 10 hereof. The balance of the Gross Settlement Fund after the above
payments shall be the “Net Settlement Fund.” The Net Settlement Fund shall be
distributed to the Authorized Claimants as provided in ¶¶ 11-13 hereof. Any sums
required to be held in escrow hereunder prior to the Effective Date shall be
held by Plaintiffs’ Co-Lead Counsel as Escrow Agents for the Gross Settlement
Fund pursuant to the terms of this Stipulation in an escrow account in the name
of the “Beazer Homes Securities Litigation Settlement Fund” at Signature Bank,
565 Fifth Avenue, New York, New York 10017, and no withdrawals shall be
permitted from the account without the signatures of an authorized
representative from each of the three (3) firms of Co-Lead Counsel. The parties
agree that the escrow account shall be maintained in accordance with applicable
New York State law and in compliance with the form of the escrow agreement
governing such escrow account, attached hereto as Exhibit C. Prior to the
Effective Date, Defendants’ Counsel shall receive copies of all bank statements

- 16 -



--------------------------------------------------------------------------------



 



relating to the Beazer Homes Securities Litigation Settlement Fund account. The
Released Parties shall not bear any risk or have any liability for losses
related to the investment of the Gross Settlement Fund. All funds held by the
Escrow Agents shall be deemed to be in the custody of the Court and shall remain
subject to the jurisdiction of the Court until such time as the funds shall be
distributed or returned to the persons paying the same pursuant to this
Stipulation and/or further order of the Court. The parties acknowledge and agree
that, once placed in the Settlement Fund escrow account, the Defendants in
general (and Beazer in particular) have no rights to any escrow property, except
as provided herein in the event of a termination of this Stipulation. The Escrow
Agents shall invest any funds held in escrow in short-term United States Agency
or Treasury Securities (or a mutual fund invested solely in such instruments) or
in a non-interest bearing account with a FDIC insured bank which is fully
guaranteed by the US Government, and shall collect and reinvest any interest as
is accrued thereon. The parties hereto agree that the Settlement Fund is
intended to be a Qualified Settlement Fund within the meaning of Treasury
Regulation § 1.468B-1 and that the Escrow Agents, as administrator of the
Settlement Fund within the meaning of Treasury Regulation §1.468B-2(k)(3), shall
be responsible for filing tax returns for the Settlement Fund and paying from
the Settlement Fund any Taxes owed with respect to the Settlement Fund. The
parties hereto agree that the Settlement fund shall be treated

- 17 -



--------------------------------------------------------------------------------



 



as a Qualified Settlement Fund from the earliest date possible, and agree to any
relation-back election required to treat the Settlement Fund as a Qualified
Settlement Fund from the earliest date possible. Defendants’ Counsel agree to
provide promptly to the Escrow Agents the statement described in Treasury
Regulation § 1.468B-3(e).
          (b) All (i) taxes on the income of the Gross Settlement Fund and
(ii) expenses and costs incurred in connection with the taxation of the Gross
Settlement Fund (including, without limitation, expenses of tax attorneys and
accountants) (collectively “Taxes”) shall be paid out of the Gross Settlement
Fund, shall be considered to be a cost of administration of the settlement and
shall be timely paid by the Escrow Agents without prior Order of the Court. The
Escrow Agents shall be responsible for filing tax returns for the Gross
Settlement Fund and paying from the Gross Settlement Fund any Taxes owed with
respect to the Gross Settlement Fund. Prior to the Effective Date, the Escrow
Agents shall respond to Defendants’ Counsel’s reasonable requests for
information about such tax payments.
ADMINISTRATION
     6. The Claims Administrator shall administer the Settlement subject to the
jurisdiction of the Court. Except as stated in ¶ 15 hereof, Defendants shall
have no responsibility for the administration of the Settlement and shall have
no liability

- 18 -



--------------------------------------------------------------------------------



 



to the Class in connection with such administration. Defendants’ Counsel shall
cooperate in the administration of the Settlement to the extent reasonably
necessary to effectuate its terms. Beazer will provide, as soon as possible, to
the Claims Administrator all information from Beazer’s transfer records
concerning the identity of Beazer’s shareholders, and their transactions, during
the Class Period. Any charges, fees or expenses incurred by Beazer for providing
this information will be deemed Administrative Costs (referred to in ¶¶ 6-7) and
shall be promptly reimbursed to Beazer by the Escrow Agent upon presentation of
an invoice therefore.
     7. Plaintiffs’ Co-Lead Counsel may pay from the Cash Settlement Amounts,
without further approval from the Defendants, up to $150,000 for the reasonable
costs and expenses associated with identifying members of the Class and
effecting mail Notice and Publication Notice to the Class, and the
administration of the Settlement, including without limitation, the actual costs
of publication, printing and mailing the Notice, reimbursements to nominee
owners for forwarding notice to their beneficial owners, and the administrative
expenses incurred and fees charged by the Claims Administrator in connection
with providing notice and processing the submitted claims (“Administrative
Costs”).

- 19 -



--------------------------------------------------------------------------------



 



ATTORNEYS’ FEES AND EXPENSES
     8. Plaintiffs’ Co-Lead Counsel will apply to the Court for an award from
the Gross Settlement Fund of attorneys’ fees and reimbursement of expenses.
Notwithstanding the existence of any timely-filed objections, or potential
appeal therefrom, or collateral attack on the Settlement or any part thereof,
the fees and expenses, as awarded by the Court, shall be payable to Plaintiffs’
Co-Lead Counsel exclusively from the Gross Settlement Fund after the Court
(a) enters the Order and Final Judgment and (b) executes an order awarding such
fees and expenses. Before any of the three (3) Plaintiffs’ Co-Lead Counsel firms
can withdraw any funds for their fees and expenses out of the Gross Settlement
Fund prior to the Effective Date, such firm must provide to Defendants an
undertaking, providing security with respect to repayment of such funds for fees
and expenses to the Gross Settlement Fund in the event that the Settlement is
cancelled or terminated for any reason, or the order making the fee and expense
award is reversed or modified, which shall be subject to Defendants’ approval,
in their sole discretion. Absent Defendants’ providing such approval, such
Plaintiffs’ Co-Lead Counsel firm may not withdraw any funds for its fees and
expenses out of the Gross Settlement Fund prior to the Effective Date.
Plaintiffs’ Co-Lead Counsel accepting any such fee and expense payment agrees by
such acceptance to be subject to the jurisdiction of the Court to enforce their
repayment obligations hereunder.

- 20 -



--------------------------------------------------------------------------------



 



     9. Plaintiffs’ Co-Lead Counsel shall allocate the attorneys’ fees amongst
Plaintiffs’ Counsel in a manner in which they in good faith believe reflects the
contributions of such counsel to the prosecution and settlement of the Action
with Defendants. Defendants have no liability or obligation to Lead Plaintiffs,
the other members of the Class, or Plaintiffs’ Counsel, with respect to any
attorneys’ fees, costs or expenses other than Defendants’ obligation to pay or
cause to be paid their respective Cash Settlement Amounts, as defined in
paragraph 1(c). It is not a condition of this Stipulation that any particular
attorneys’ fees, costs or expenses be awarded by the Court.
DISTRIBUTION TO AUTHORIZED CLAIMANTS
     10. Plaintiffs’ Counsel will apply to the Court, on notice to Defendants’
Counsel, for an order (the “Class Distribution Order”) approving the Claims
Administrator’s determinations concerning the acceptance and rejection of the
claims submitted herein and approving any fees and expenses not previously
applied for, including the fees and expenses of the Claims Administrator, and,
if the Effective Date has occurred, directing payment of the Net Settlement Fund
to Authorized Claimants.
     11. The Claims Administrator shall determine each Authorized Claimant’s pro
rata share of the Net Settlement Fund based upon each Authorized

- 21 -



--------------------------------------------------------------------------------



 



Claimant’s Recognized Claim (as defined in the Plan of Allocation described in
the Notice annexed hereto as Exhibit 1 to Exhibit A, or in such other Plan of
Allocation as the Court approves); provided, however, that the Claims
Administrator shall reserve an appropriate amount if either the Claims
Administrator or Plaintiffs’ Co-Lead Counsel has been made aware of an
unresolved dispute with any taxing authority concerning the amount of taxes due
from the Gross Settlement Fund, until such dispute is fully and finally resolved
     12. The Plan of Allocation proposed in the Notice is not a necessary term
of this Stipulation and it is not a condition of this Stipulation that any
particular Plan of Allocation be approved. Reversal of any plan of allocation
approved by the Court shall not constitute grounds for terminating the
Settlement, shall not act to terminate the Settlement, and shall have no impact
on the releases granted herein to the Defendants and the Released Parties.
     13. Each Authorized Claimant shall be allocated a pro rata share of the Net
Settlement Fund based on his or her Recognized Claim compared to the total
Recognized Claims of all accepted claimants. This is not a claims-made
settlement. The entire Net Settlement Fund shall be distributed to the
Authorized Claimants. The Defendants shall not be entitled to get back any of
the settlement monies once the Settlement becomes Final. The Defendants shall
have no involvement in reviewing or challenging claims.

- 22 -



--------------------------------------------------------------------------------



 



ADMINISTRATION OF THE SETTLEMENT
     14. Any member of the Class who does not submit a valid Proof of Claim will
not be entitled to receive any of the proceeds from the Net Settlement Fund but
will otherwise be bound by all of the terms of this Stipulation and the
Settlement, including the terms of the Order and Final Judgment to be entered in
the Action and the releases provided for herein, and will be barred from
bringing any action against the Released Parties concerning the Settled Claims.
     15. The Claims Administrator shall process the Proofs of Claim and, after
entry of the Class Distribution Order, distribute the Net Settlement Fund to the
Authorized Claimants. Except for the Defendants’ obligation to pay, or to cause
their insurers to pay, their respective Cash Settlement Amounts, as defined in
paragraph 1(c), and except for Beazer’s obligation to cooperate in the
production of information with respect to the identification of Class Members
from Beazer’s shareholder transfer records, as provided herein, Defendants shall
have no liability, obligation or responsibility for the administration of the
Settlement or disbursement of the Net Settlement Fund. Plaintiffs’ Co-Lead
Counsel shall have the right, but not the obligation, to advise the Claims
Administrator to waive what Plaintiffs’ Co-Lead Counsel deem to be formal or
technical defects in any Proofs of Claim submitted in the interests of achieving
substantial justice.

- 23 -



--------------------------------------------------------------------------------



 



     16. For purposes of determining the extent, if any, to which a Class Member
shall be entitled to be treated as an “Authorized Claimant”, the following
conditions shall apply:
          (a) Each Class Member shall be required to submit a Proof of Claim
(see attached Exhibit 2 to Exhibit A), supported by such documents as are
designated therein, including proof of the transactions claimed and the losses
incurred thereon, or such other documents or proof as the Claims Administrator,
in its discretion may deem acceptable;
          (b) All Proofs of Claim must be submitted by the date specified in the
Notice, unless such period is extended by Order of the Court. Any Class Member
who fails to submit a Proof of Claim by such date shall be forever barred from
receiving any payment pursuant to this Stipulation (unless, by Order of the
Court, a later submitted Proof of Claim by such Class Member is approved), but
shall in all other respects be bound by all of the terms of this Stipulation and
the Settlement, including the terms of the Order and Final Judgment to be
entered in the Action and the releases provided for herein, and will be barred
from bringing any action against the Released Parties concerning the Settled
Claims. Provided that it is received before the motion for the Class
Distribution Order is filed, a Proof of Claim shall be deemed to have been
submitted when posted, if received with a postmark indicated on the envelope and
if mailed by first-class mail and

- 24 -



--------------------------------------------------------------------------------



 



addressed in accordance with the instructions thereon. In all other cases, the
Proof of Claim shall be deemed to have been submitted when actually received by
the Claims Administrator;
          (c) Each Proof of Claim shall be submitted to and reviewed by the
Claims Administrator, who shall determine in accordance with this Stipulation
and the approved Plan of Allocation the extent, if any, to which each claim
shall be allowed, subject to review by the Court pursuant to subparagraph
(e) below;
          (d) Proofs of Claim that do not meet the submission requirements may
be rejected. Prior to rejection of a Proof of Claim, the Claims Administrator
shall communicate with the claimant in order to attempt to remedy the curable
deficiencies in the Proof of Claim submitted. The Claims Administrator shall
notify, in a timely fashion and in writing, each claimant whose Proof of Claim
it proposes to reject in whole or in part, setting forth the reasons therefor,
and shall indicate in such notice that the claimant whose claim is to be
rejected has the right to a review by the Court if the claimant so desires and
complies with the requirements of subparagraph (e) below;
          (e) If any claimant whose claim has been rejected in whole or in part
desires to contest such rejection, the claimant must, within twenty (20) days
after the date of mailing of the notice required in subparagraph (d) above,
serve upon the Claims Administrator a notice and statement of reasons indicating
the

- 25 -



--------------------------------------------------------------------------------



 



claimant’s grounds for contesting the rejection along with any supporting
documentation, and requesting a review thereof by Plaintiffs’ Co-Lead Counsel.
If a dispute concerning a claim cannot be otherwise resolved, Plaintiffs’
Co-Lead Counsel shall thereafter present the request for review to the Court on
notice to the claimant; and
          (f) The administrative determinations of the Claims Administrator
accepting and rejecting claims shall be presented to the Court, on notice to
Defendants’ Counsel, for approval by the Court in the Class Distribution Order.
     17. Each claimant shall be deemed to have submitted to the jurisdiction of
the Court with respect to the claimant’s claim, and the claim will be subject to
investigation and discovery under the Federal Rules of Civil Procedure, provided
that such investigation and discovery shall be limited to that claimant’s status
as a Class Member and the validity and amount of the claimant’s claim. No
discovery shall be allowed on the merits of the Action or Settlement in
connection with processing of the Proofs of Claim.
     18. Payment pursuant to this Settlement shall be deemed final and
conclusive against all Class Members. All Class Members whose claims are not
approved by the Court shall be barred from participating in distributions from
the Net Settlement Fund, but otherwise shall be bound by all of the terms of
this Stipulation and the Settlement, including the terms of the Order and Final

- 26 -



--------------------------------------------------------------------------------



 



Judgment to be entered in the Action and the releases provided for herein, and
will be barred from bringing any action against the Released Parties concerning
the Settled Claims whether or not such Class Member has filed an objection to
the Settlement, the proposed Plan of Allocation, or any application by any of
the Plaintiffs’ Co-Lead Counsel for an award of attorney’s fees and expenses.
     19. Lead Plaintiffs and any and all Class Members shall be bound by all the
terms of this Stipulation including the terms of the Order and Final Judgment
entered in the Action and the releases provided for herein, and will be barred
from bringing any action against the Defendants concerning the Settled Claims
whether or not Lead Plaintiffs or Class Members participated in the Net
Settlement Fund, and whether or not the claims of Lead Plaintiffs or such
Class Members have been approved or allowed.
     20. All proceedings with respect to the administration, processing and
determination of claims described by ¶ 16 of this Stipulation and the
determination of all controversies relating thereto, including disputed
questions of law and fact with respect to the validity of claims, shall be
subject to the jurisdiction of the Court.
     21. The Net Settlement Fund shall be distributed to Authorized Claimants by
the Claims Administrator only after the Effective Date and after: (a) all timely
Claims have been processed, and all claimants whose Claims have been rejected or

- 27 -



--------------------------------------------------------------------------------



 



disallowed, in whole or in part, have been notified and provided the opportunity
to be heard concerning such rejection or disallowance; (b) all objections with
respect to all rejected or disallowed claims have been resolved by the Court,
and all appeals therefrom have been resolved or the time therefor has expired,
or a reserve has been made to cover the potential payment to such claimants;
(c) all matters with respect to attorneys’ fees, costs, and disbursements have
been resolved by the Court, all appeals therefrom have been resolved or the time
therefor has expired, or a reserve has been made to cover the potential payment
with respect to such attorneys’ fees, costs, and disbursements; and (d) all
costs of administration have been paid or provided for.
TERMS OF ORDER FOR NOTICE AND HEARING
     22. Promptly after this Stipulation has been fully executed, Plaintiffs’
Co-Lead Counsel and Defendants’ Counsel jointly shall apply to the Court for
entry of an Order for Notice and Hearing, substantially in the form annexed
hereto as Exhibit A. The parties shall request that the Order for Notice and
Hearing provide that requests for exclusion must be postmarked at least seven
(7) calendar days prior to the Settlement Fairness Hearing date. Upon receiving
any request(s) for exclusion pursuant to the Notice, the Claims Administrator
shall promptly send copies of such exclusion requests to Plaintiffs’ Co-Lead
Counsel and counsel for Defendants.

- 28 -



--------------------------------------------------------------------------------



 



TERMS OF ORDER AND FINAL JUDGMENT
     23. If the Settlement contemplated by this Stipulation is approved by the
Court, counsel for the parties shall request that the Court enter an Order and
Final Judgment substantially in the form annexed hereto as Exhibit B.
OPT-OUT TERMINATION RIGHT
     24. Beazer, on behalf of the Beazer Defendants, or Deloitte individually,
may terminate their or its participation in this Settlement if potential
Class Members who in total purchased in excess of four percent (4%) of the
shares of Beazer common stock purchased during the Class Period exclude
themselves from the Class. Except as otherwise provided herein, the election of
either Beazer, on behalf of the Beazer Defendants, or Deloitte individually to
terminate this Settlement shall not impact the Settlement as to the
non-terminating party. In the event of a termination by Beazer, on behalf of the
Beazer Defendants, or Deloitte individually, this Stipulation as to the
terminating party shall become null and void and of no further force and effect
except for the provisions of ¶ 28. If Beazer, on behalf of the Beazer
Defendants, or Deloitte individually, elects to terminate this Settlement
pursuant to this paragraph written notice of such termination must be provided
to Plaintiffs’ Co-Lead Counsel on or before three (3) calendar days prior to the
Settlement Fairness Hearing. Plaintiffs’ Co-Lead Counsel shall have the right to
communicate with Class Members regarding their decisions to opt-out. If

- 29 -



--------------------------------------------------------------------------------



 



a sufficient number of Class Members withdraw their requests for exclusion such
that the total number of remaining shares requesting exclusion falls below the
four percent (4%) threshold noted above, Plaintiffs’ Co-Lead Counsel shall so
advise Defendants’ Counsel in writing and provide proof of the withdrawal from
the Class Members, and any notice by Defendants of termination of the Settlement
shall automatically and immediately become null and void.
EFFECTIVE DATE OF SETTLEMENT, WAIVER OR TERMINATION
     25. The “Effective Date” of Settlement shall be the date when all the
following shall have occurred:
          (a) approval by the Court of the Settlement, following notice to the
Class and a hearing, as prescribed by Rule 23 of the Federal Rules of Civil
Procedure; and
          (b) entry by the Court of an Order and Final Judgment, substantially
in the form set forth in Exhibit B annexed hereto, and the expiration of any
time for appeal or review of such Order and Final Judgment, or, if any appeal is
filed and not dismissed, after such Order and Final Judgment is upheld on appeal
in all material respects and is no longer subject to review upon appeal or
review by writ of certiorari, or, in the event that the Court enters an order
and final judgment in a form other than that provided above (“Alternative
Judgment”) and

- 30 -



--------------------------------------------------------------------------------



 



none of the parties hereto elect to terminate this Settlement, the date that
such Alternative Judgment becomes Final and no longer subject to appeal or
review.
     26. Beazer, on behalf of the Beazer Defendants, or Deloitte individually,
and Lead Plaintiffs shall each have the right to terminate the Settlement and
this Stipulation by providing written notice of their election to do so
(“Termination Notice”) to all other parties hereto within thirty (30) days of:
(a) the Court’s declining to enter the Order for Notice and Hearing in any
material respect; (b) the Court’s refusal to approve this Stipulation or any
material part of it; (c) the Court’s declining to enter the Order and Final
Judgment in any material respect; (d) the date upon which the Order and Final
Judgment is modified or reversed in any material respect by the Court of Appeals
or the Supreme Court; or (e) the date upon which an Alternative Judgment is
modified or reversed in any material respect by the Court of Appeals or the
Supreme Court. In the event that the respective Cash Settlement Amount for the
Beazer Defendants, collectively, or Deloitte, individually, is not fully paid
within sixteen (16) business days from the entry of the Order for Notice and
Hearing, Plaintiffs’ Co-Lead Counsel shall have the right to provide a
Termination Notice to such Defendant, who shall have ten (10) business days to
cure its non-payment by paying its respective Cash Settlement Amount, plus
interest at a two percent (2%) per annum rate for the period from 11 business
days after the entry of the Order for Notice and Hearing to

- 31 -



--------------------------------------------------------------------------------



 



the date of actual payment. In the event that the respective Defendant does not
cure its non-payment, and its respective Cash Settlement Amount is not fully
paid within twenty-six (26) business days from the entry of the Order of Notice
and Hearing, Plaintiffs’ Co-Lead Counsel shall, for a period of ten
(10) business days thereafter, in addition to any other rights hereunder, have
the right to terminate the Settlement and this Stipulation as to that respective
Defendant, or, if the amount of such nonpayment exceeds $1,000,000, in its
entirety.
     27. In the event that any party elects to terminate this Settlement as to
fewer than all Defendants, the settling Defendants and the Plaintiffs agree to
obtain entry of a contribution bar order pursuant to the provisions of Private
Securities Litigation Reform Act of 1995 and 15 U.S.C. § 78u-4(f)(7)(A). The
order shall, among other things, bar all future claims for contribution arising
out of the action by any person, including the non-settling parties, against the
settling Defendants.
     28. Except as otherwise provided herein, in the event the Settlement is
terminated, then the parties to this Stipulation shall be deemed to have
reverted to their respective status in the Action as of April 10, 2009 and,
except as otherwise expressly provided, the parties shall proceed in all
respects as if this Stipulation and any related orders had not been entered, and
the respective Defendants’ Cash Settlement Amounts, as defined in paragraph
1(c), previously paid by or on behalf of Defendants, together with any interest
earned on each of the respective Cash

- 32 -



--------------------------------------------------------------------------------



 



Settlement Amounts thereon, less a pro rata share (based on the respective Cash
Settlement Amounts) of any Taxes due with respect to such income, and less a pro
rata share based on the respective Cash Settlement Amounts of up to $150,000 of
the costs of administration and notice actually incurred and paid or payable
from the Cash Settlement Amounts, shall be returned by the Escrow Agents to the
entities paying the same within five (5) business days, unless the funds are
invested in a manner in which expedited withdrawal would be financially
detrimental and then with respect to that portion, as soon as the funds can be
reasonably withdrawn and distributed without penalty or detriment.
NO ADMISSION OF WRONGDOING
     29. This Stipulation, whether or not consummated, and any proceedings taken
pursuant to it:
          (a) shall not be offered or received against any Defendant as evidence
of or construed as or deemed to be evidence of any presumption, concession, or
admission by any Defendant with respect to the truth of any fact alleged by any
of the plaintiffs or the validity of any claim that has been or could have been
asserted in the Action or in any litigation, or the deficiency of any defense
that has been or could have been asserted in the Action or in any litigation, or
of any liability, negligence, fault, or wrongdoing of any Defendant;

- 33 -



--------------------------------------------------------------------------------



 



          (b) shall not be offered or received against any Defendant as evidence
of a presumption, concession or admission of any fault, misrepresentation or
omission with respect to any statement or written document approved or made by
any Defendant;
          (c) shall not be offered or received against any Defendant as evidence
of a presumption, concession or admission with respect to any liability,
negligence, fault or wrongdoing, or in any way referred to for any other reason
as against any Defendant, in any other civil, criminal or administrative action
or proceeding, other than such proceedings as may be necessary to effectuate the
provisions of this Stipulation; provided, however, that if this Stipulation is
approved by the Court, the Defendants may refer to it to effectuate the
liability protection granted them hereunder;
          (d) shall not be construed against any Defendant as an admission or
concession that the consideration to be given hereunder represents the amount
which could be or would have been recovered after trial; and
          (e) shall not be construed as or received in evidence as an admission,
concession or presumption against Lead Plaintiffs or any of the other
Class Members that any of their claims are without merit, or that any defenses
asserted by any Defendants have any merit, or that damages recoverable under the
Complaint would not have exceeded the Gross Settlement Fund.

- 34 -



--------------------------------------------------------------------------------



 



MISCELLANEOUS PROVISIONS
     30. All of the exhibits attached hereto are hereby incorporated by
reference as though fully set forth herein.
     31. Bankruptcy Matters:
          (a) In the event of a Beazer bankruptcy before the Order and Final
Judgment is entered, Beazer agrees not to take any action or bring any
proceeding to (i) oppose approval of the Stipulation after the filing, (ii) seek
to delay approval of the Stipulation, (iii) seek to delay or take any action
with regard to performance of the Stipulation whether before or after approval
of the Settlement, and/or (iv) take any other action or bring any proceeding
which affects, limits or restrains the rights and duties of all other parties to
the Stipulation.
          (b) In the event of a Beazer bankruptcy before the Defendants’
respective Cash Settlement Amounts are paid into escrow as described in ¶¶ 4 and
5, the obligation of Defendants and/or their insurers to fund their respective
Cash Settlement Amounts and the distribution from the escrow account of any
funds from the Gross Settlement Fund will be contingent upon the approval of the
bankruptcy court. The requirement for such approval shall not be deemed a
concession that such approval is legally necessary or that the bankruptcy court
has jurisdiction over the Cash Settlement Amounts or the Gross Settlement Fund.

- 35 -



--------------------------------------------------------------------------------



 



          (c) In the event of a Beazer bankruptcy after the funding of escrow
but before the Order and Final Judgment is entered, no distribution will be made
to Class Members prior to the later of: (1) one year after the payment of the
Cash Settlement Amounts into escrow, or (2) if in such Beazer bankruptcy, a
proceeding is brought seeking to assert a fraudulent transfer or preferential
transfer claim with respect to any part of the Cash Settlement Amounts or a
claim that the payment of such Cash Settlement Amounts violates the automatic
stay within the one year after the payment of the Cash Settlement Amounts into
escrow, a final determination has been made with respect to that claim, provided
that no distributions shall be made that are prohibited by such final
determination.
          (d) Each Defendant paying its respective Cash Settlement Amount, as
defined in paragraph 1(c), represents as to itself that as of the date of this
Stipulation, it is not insolvent (within the meaning of and/or for the purposes
of the United States Bankruptcy Code, including §§ 101 and 547), and represents
that as of the date of this Stipulation, it does not believe that the funding of
its respective Cash Settlement Amount, by itself or on its behalf by its
insurers, will cause it to become insolvent. Beazer further represents that the
proceeds of the insurance policies under which its insurers are paying funds to
the Gross Settlement Fund are not Beazer’s property. These warranties are made
by each such Defendant and not by such Defendant’s Counsel.

- 36 -



--------------------------------------------------------------------------------



 



     32. If a case is commenced in respect of any Defendant paying their
respective Cash Settlement Amounts, as defined in paragraph 1(c), (or any
insurer contributing funds to the respective Cash Settlement Amounts, as defined
in paragraph 1(c), on behalf of any Defendant) under Title 11 of the United
States Code (Bankruptcy), or a trustee, receiver, conservator, or other
fiduciary is appointed under any similar law, and in the event of the entry of a
final order of a court of competent jurisdiction determining the transfer of
money to the Gross Settlement Fund or any portion thereof by or on behalf of
such Defendant to be a preference, voidable transfer, fraudulent transfer or
similar transaction and any portion thereof is required to be returned, and such
amount is not promptly deposited to the Gross Settlement Fund by others, then,
at the election of Plaintiffs’ Co-Lead Counsel, the parties shall jointly move
the Court to vacate and set aside the releases given and any judgment entered in
favor of the Defendants pursuant to this Stipulation, which releases and
judgment shall be null and void, and the parties shall be restored to their
respective positions in the litigation as of April 10, 2009 and any Cash
Settlement Amounts in the Gross Settlement Fund shall be returned as provided in
¶ 28 above.
     33. The parties to this Stipulation intend the Settlement to be a final and
complete resolution of all disputes asserted or which could be asserted by the
Class Members against the Released Parties with respect to the Settled Claims.

- 37 -



--------------------------------------------------------------------------------



 



Accordingly, Lead Plaintiffs and Defendants agree not to assert in any forum
that the litigation was brought by Plaintiffs or defended by Defendants in bad
faith or without a reasonable basis. The parties hereto shall assert no claims
of any violation of Rule 11 of the Federal Rules of Civil Procedure relating to
the prosecution, defense, or settlement of the Action. The parties agree that
the amount paid and the other terms of the Settlement were negotiated at arm’s
length in good faith by the parties, and reflect a settlement that was reached
voluntarily after consultation with experienced legal counsel.
     34. This Stipulation may not be modified or amended, nor may any of its
provisions be waived except by a writing signed by all parties hereto or their
successors-in-interest.
     35. The headings herein are used for the purpose of convenience only and
are not meant to have legal effect.
     36. The administration and consummation of the Settlement as embodied in
this Stipulation shall be under the authority of the Court and the Court shall
retain jurisdiction for the purpose of entering orders providing for awards of
attorneys’ fees and expenses to Plaintiffs’ Co-Lead Counsel and enforcing the
terms of this Stipulation.

- 38 -



--------------------------------------------------------------------------------



 



     37. The waiver by one party of any breach of this Stipulation by any other
party shall not be deemed a waiver of any other prior or subsequent breach of
this Stipulation.
     38. This Stipulation and its exhibits constitute the entire agreement among
the parties hereto concerning the Settlement of the Action, and no
representations, warranties, or inducements have been made by any party hereto
concerning this Stipulation and its exhibits other than those contained and
memorialized in such documents.
     39. This Stipulation may be executed in one or more counterparts. All
executed counterparts and each of them shall be deemed to be one and the same
instrument.
     40. This Stipulation shall be binding upon, and inure to the benefit of,
the successors and assigns of the parties hereto.
     41. The construction, interpretation, operation, effect and validity of
this Stipulation, and all documents necessary to effectuate it, shall be
governed by the internal laws of the State of Georgia without regard to
conflicts of laws, except to the extent that federal law requires that federal
law governs. Nothing in this Paragraph 40 shall be construed to contradict the
fact that the escrow agreement reflected in Exhibit C shall be governed by New
York law.

- 39 -



--------------------------------------------------------------------------------



 



     42. No opinion or advice concerning the tax consequences of the proposed
Settlement to individual Class Members is being given or will be given by
Plaintiffs’ Co-Lead Counsel or counsel for the Defendants; nor is any
representation or warranty in this regard made by virtue of this Stipulation.
Each Class Member’s tax obligations, and the determination thereof, are the sole
responsibility of the Class Member, and it is understood that the tax
consequences may vary depending on the particular circumstances of each
individual Class Member.
     43. This Stipulation shall not be construed more strictly against one party
than another merely by virtue of the fact that it, or any part of it, may have
been prepared by counsel for one of the parties, it being recognized that it is
the result of arm’s-length negotiations between the parties and all parties have
contributed substantially and materially to the preparation of this Stipulation.
     44. All counsel and any other person executing this Stipulation and any of
the exhibits hereto, or any related settlement documents, warrant and represent
that they have the full authority to do so and that they have the authority to
take appropriate action required or permitted to be taken pursuant to the
Stipulation to effectuate its terms.
     45. Plaintiffs’ Co-Lead Counsel and Defendants’ Counsel agree to cooperate
fully with one another in seeking Court approval of the Order for Notice

- 40 -



--------------------------------------------------------------------------------



 



and Hearing, the Stipulation and the Settlement, and to promptly agree upon and
execute all such other documentation as may be reasonably required to obtain
final approval by the Court of the Settlement.
Dated: May 4, 2009

                  CHITWOOD HARLEY HARNES LLP    
 
           
 
  By:        
 
                Martin D. Chitwood
Georgia Bar No. 124950
Robert W. Killorin
Georgia Bar No. 417775
Krissi T. Gore
Georgia Bar No. 687020
2300 Promenade II
1230 Peachtree Street, NE
Atlanta, GA 30309
Telephone: (404) 873-3900
Facsimile: (404) 876-4476
mchitwood@chitwoodlaw.com
rkillorin@chitwoodlaw.com
kgore@chitwoodlaw.com    
 
                MILBERG LLP    
 
           
 
  By:        
 
                Matthew Gluck
Christopher S. Polaszek
Leigh Smith
Kristi Stahnke McGregor
Georgia Bar No. 674012
One Penn Plaza
New York, NY 10119
Telephone: (212) 594-5300
Facsimile: (212) 868-1229
mgluck@milberg.com    

- 41 -



--------------------------------------------------------------------------------



 



                  cpolaszek@milberg.com
lsmith@milberg.com
kmcgregor@milberg.com    
 
                BERNSTEIN LIEBHARD LLP    
 
           
 
  By:        
 
                Jeffrey M. Haber
Joseph R. Seidman, Jr.
Gregory M. Egleston
10 East 40th Street
22nd Floor
New York, NY 10016
Telephone: (212) 779-1414
Facsimile: (212) 779-3218
haber@bernlieb.com
seidman@bernlieb.com
egleston@bernlieb.com

Co-Lead Counsel for the Class    

Counsel for Defendants:

          Troutman Sanders LLP    
 
       
By:
       
 
        John J. Dalton
J. Timothy Mast
Jaime L. Theriot
600 Peachtree Street, N.E., Suite 5200
Atlanta, GA 30308-2216
Telephone: (404) 885-3000
Facsimile: (404) 885-3900    

- And -

- 42 -



--------------------------------------------------------------------------------



 



          Cravath, Swaine & Moore LLP    
 
       
By:
       
 
        Richard W. Clary
Michael A. Paskin
Worldwide Plaza
825 Eighth Avenue
New York, NY 10019-7475
Telephone: (212) 474-1000
Facsimile: (212) 474-3700    
 
        Attorneys for Defendants Beazer
Homes USA, Inc., Ian J. McCarthy,
and James O’Leary    
 
        Rogers & Hardin LLP    
 
       
By:
       
 
        Tony G. Powers
Kimberly L. Myers
2700 International Tower
Peachtree Center
229 Peachtree St. N.E.
Atlanta, GA 30303
Telephone: (404) 522-4700
Facsimile: (404) 525-2224    
 
        Attorneys for Defendant Michael T. Rand    
 
        Hartman, Simons, Spielman & Wood LLP    
 
       
By:
       
 
        Scott M. Ratchick
Christopher Scott Badeaux
6400 Powers Ferry Road, N.W.,
Suite 400    

- 43 -



--------------------------------------------------------------------------------



 



          Atlanta, GA 30339
Telephone: (770) 955-3555
Facsimile: (678) 391-9958

- and —    
 
        covington & burling llp    
 
       
By:
       
 
        Bruce A. Baird
Dimple Gupta
1201 Pennsylvania Avenue
Washington, DC 20004
Telephone: (202) 662-6000
Facsimile: (202) 662-6291

Attorneys for Michael Furlow    

- 44 -



--------------------------------------------------------------------------------



 



          Sutherland Asbill & Brennan LLP    
 
       
By:
       
 
        Amelia Toy Rudolph
Patricia A. Gorham
999 Peachtree Street, N.E., Suite 2300
Atlanta, GA 30309-3996
Telephone: (404) 853-8393
Facsimile: (404) 853-8806
amelia.rudolph@sutherland.com
patricia.gorham@sutherland.com

Attorneys for Deloitte& Touche LLP    

- 45 -